Citation Nr: 0604917	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  96-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for a duodenal 
ulcer, to include the restoration of a 20 percent rating.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from May 1981 to September 
1981 and from February 1991 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
St. Paul, Minnesota.

During the pendency of the appeal, the veteran relocated to 
Oklahoma, and the case was transferred to the Regional Office 
(RO) in Muskogee, Oklahoma.  In a rating decision dated in 
December 1998, the Muskogee RO determined that the veteran is 
not competent to handle disbursement of VA funds, and 
thereafter appointed a custodian for the veteran.  However, 
this appeal is being prosecuted by the veteran rather than 
the custodian.

In August 2000 and in August 2003, the Board remanded this 
issue for further evidentiary development.  As discussed 
below, that development was not accomplished.  This case has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  In a February 1995 rating decision, the originating 
agency proposed to reduce the evaluation for the veteran's 
duodenal ulcer to noncompensable; the veteran was informed of 
the proposal by letter dated in February 1995, and afforded a 
period of 60 days in which to submit additional evidence.  

2.  By rating decision dated in May 1995, the evaluation was 
reduced to noncompensable, effective August 1, 1995.

3.  The evidence of record at the time of the May 1995 rating 
decision included no medical evidence that the veteran 
continued to have a duodenal ulcer.





4.  The veteran failed, without good cause, to report for or 
to undergo a VA examination which was scheduled to evaluate 
his duodenal ulcer, and which was necessary to provide 
objective evidence of the current severity of his service-
connected disability.


CONCLUSION OF LAW

The 20 percent rating for a duodenal ulcer was properly 
reduced to zero percent; a compensable disability rating is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.344, 3.655, 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

However, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issues here on appeal.  As 
explained below, an increased rating is being denied due to 
the appellant's failure to report for scheduled VA 
examinations.  See 38 C.F.R. §3.655 (2005).  The rating 
reduction is also based on the veteran's failure to report 
for a VA examination.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the appellant's 
claim is not subject to the provisions of the VCAA.  

Analysis

Propriety of Reduction

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2005).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2005).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344 (2005).

In the case at hand, a 20 percent rating for a duodenal ulcer 
was in effect from December 4, 1991, to August 1, 1995.  
Since that period is less than five years, the provisions of 
38 C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings do not apply.  38 C.F.R. § 3.344(c) 
(2005).

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, mild 
impairment due to duodenal ulcer with recurring symptoms once 
or twice yearly is required for a 10 percent rating.  A 20 
percent rating requires moderate symptoms with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  

The veteran was granted a 20 percent evaluation in May 1993, 
based on the results of a December 1992 upper GI series 
showing the presence of an ulceration within the duodenal 
bulb.  

The RO proposed to reduce the veteran's rating to 
noncompensable in a February 1995 rating decision, based on 
the absence of any recent reference to the disorder in VA 
treatment records, and based on the veteran's failure to 
report for a February 1995 VA examination scheduled to 
evaluate the disorder.  The veteran was informed of the 
proposal by letter dated in February 1995, and afforded a 
period of 60 days in which to submit additional evidence.  By 
rating decision dated in May 1995, the evaluation was reduced 
to noncompensable, effective August 1, 1995.

Although the veteran disputed the findings of the RO, in his 
July 1995 notice of disagreement, he simply referred to VA 
outpatient treatment reports already considered by the RO.  
He did not offer any reason for his failure to report for VA 
examination, and he did not indicate his willingness to 
report for a future examination.  In sum, the veteran has not 
provided such evidence as would show that the RO's conclusion 
was inaccurate.  

With respect to the provision under 38 C.F.R. § 3.344 that 
examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction, the Board simply notes that the reduction in 
rating was not based on an examination at all, it was based 
on the veteran's failure to report for an examination, and 
the lack of other evidence that would support a compensable 
rating.  Such action is in compliance with VA regulations 
providing that, when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for examination or 
reexamination, scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2005).  See also 38 C.F.R. § 3.326(a) (2005) [where there is 
a claim for increase, but medical evidence accompanying the 
claim is not adequate for rating purposes, a VA examination 
will be authorized, and individuals for whom an examination 
has been scheduled are required to report for the 
examination].  

Accordingly, the Board finds that the evidence supports the 
RO's determination that a reduction in the evaluation to 
noncompensable was warranted.  In addition, the record 
reflects that the RO complied with the due process 
requirements for reducing the evaluation.

In view of the medical evidence, and in light of the 
provisions of 38 C.F.R. §§ 3.105, 3.344, 3.655, 4.114, 
Diagnostic Code 7305, the Board must conclude that the 20 
percent rating was properly reduced to zero percent from 
December 4, 1991.



Increased Rating

While the veteran initially appealed the reduction of the 
rating assigned his duodenal ulcer, from 20 percent to zero 
percent, the claim has been adjudicated by the RO as a claim 
for an increased rating.  The Board will accordingly address 
this aspect of the claim.  In essence, the veteran is seeking 
a compensable disability rating for his service-connected 
duodenal ulcer, which is currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).  

Subsequent to the veteran's failure (discussed above) to 
report for a VA examination scheduled in February 1995, the 
veteran was afforded VA examinations in February 1997 and 
August 1998.  In August 2000, the Board remanded this issue, 
in part, due to the extended period of time that had then 
elapsed since those examinations.  A notice dated May 21, 
2002, indicates that the veteran failed to report for the 
examination requested by the Board in its Remand.  

In August 2003, the Board again remanded this issue so that a 
current VA examination could be conducted.  An appointment 
was scheduled for a VA examination and notice was sent to the 
veteran at his latest address of record.  A notation in the 
claim file shows that he did not report for the scheduled 
examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for examination or reexamination, scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655(a), (b) (2005); see also Engelke 
v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).  

The veteran has been afforded two opportunities to report for 
current VA examinations; he has failed to report both times, 
and he has not provided any reason for these failures to 
report.  However, in addition to simply showing that the 
veteran failed to report for a scheduled VA examination, 
38 C.F.R. § 3.655 also requires a showing that entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination.  

In this case, the most recent VA stomach examination was 9 
years ago.  It can therefore not be said to reflect the 
veteran's current condition.  VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous evaluation 
where necessary to reach a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005); see 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination].  While the 
record contains VA outpatient treatment records that are more 
recent than the report of the most recent VA examination, 
they contain, at best, cursory findings with respect to the 
veteran's duodenal ulcer, and do not provide an adequate 
basis to evaluate his current level of disability.  

The Board also notes that, as a practical matter, the 
evidence currently of record does not support the compensable 
rating sought on appeal.  The February 1997 VA examiner 
diagnosed a history of a duodenal ulcer, raising the question 
of whether the disease is currently present or active.  The 
examiner found essentially no objective symptoms of 
disability, noting only the veteran's complaint of abdominal 
pain.  The report of an August 1998 VA general medical 
examination shows that the veteran did not have any symptoms 
if he took his medication.  That examiner also diagnosed a 
history of duodenal ulcer.  Based on such evidence, the 
minimum compensable rating under Diagnostic Code 7305 is 
simply not warranted.  Such a rating requires mild impairment 
due to duodenal ulcer with recurring symptoms once or twice 
yearly.  Based on the August 1998 finding that the veteran's 
symptoms were controlled with medication, the criteria for a 
10 percent rating are not met.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).  Therefore, even considering the veteran's 
claim on the merits, the Board finds that a compensable 
rating is not warranted.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].  

In sum, based on the inadequate state of the evidence of 
record with respect to the veteran's duodenal ulcer, the 
Board finds that entitlement to the benefit sought cannot be 
established without a current VA examination.  Such an 
examination is therefore necessary.  

VA regulations provide that, where there is a claim for 
increase, but medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized, and individuals for whom an examination has been 
scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a) (2005).  Moreover, in Shoffner v. 
Principi, 16 Vet. App. 208 (2002), the Court held that the 
language of 38 C.F.R. § 3.304(c) gives VA the discretion to 
determine how much development is necessary, citing 38 C.F.R. 
§ 3.304(c).

In this case, the Board found that the medical evidence 
accompanying the claim was inadequate for rating purposes, 
and a VA examination was scheduled.  The veteran twice failed 
to report for scheduled examinations, in addition to his 
failure to report in 1995, and he has submitted no other 
evidence that would be an adequate substitute for the 
scheduled examination.  Moreover, the veteran has presented 
no good cause for his failure to report for the examination 
scheduled in connection with his claim.  Cf. Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  The Court has stated "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood, 1 
Vet. App. at 193.

Indeed, it does not appear from a review of the claim file 
that the veteran has offered any explanation for his repeated 
failure to report for VA examinations.  The February 1997 VA 
examiner noted that the veteran also failed to appear for an 
upper GI series, and that he informed the examiner that it 
was hard for him to keep appointments.  Such an explanation 
does not constitute "good cause."  While it appears that 
the veteran's address has changed several times during the 
period on appeal, and that the veteran has been homeless at 
times, the Court has held that "it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson, 5 Vet. App. 
262.

Finally, the Board notes that, while the veteran has been 
found incompetent to handle disbursement of VA funds, and a 
custodian has been appointed for purposes of such 
disbursement, the Board does not believe that such 
appointment changes the duty of VA to notify the veteran at 
his most recent address of record, or the duty of the veteran 
to keep VA apprised of his whereabouts.  As discussed above, 
the veteran has himself pursued this appeal, and neither he 
nor the custodian has provided alternative instructions for 
contacting the veteran or arranging examinations.  

Accordingly, this claim must be denied.


ORDER

Entitlement to a compensable disability rating for the 
duodenal ulcer, to include restoration of a 20 percent 
rating, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


